DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the tab extension" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the pad sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 further states “the tab extensions, marker and marker are located” in lines 1-2.  This is unclear if there are supposed to be two markers or just one.  Please correct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 15 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lu (USPN 9320409).
With regards to claim 1 and 15, Lu teaches a cleaning pad assembly comprising a cleaning pad (1102) connectable to a pad holder (figure 3a) mountable to a robot body.  The pad includes a pad type identifier (1103) including a marker (1115) on the cleaning pad.  There is a mounting card (1106) connected to the cleaning pad and securable to the pad holder to secure the pad and card to the robot.  The card defines a plurality or array of apertures (col. 29, lines 32-67-col 30, lines 1-34).
With regards to claim 5, the card includes cutouts (figure 11; sides) to receive protrusions (304, 306) of the pad holder.
With regards to claim 6, the cutouts are located on a side of the card so that the cutouts are configured to receive the protrusions to secure the card to the pad holder (figure 11).
With regards to claim 7, the card includes tabs receivable in side rails (324a/b) of the pad holder to retain the card together with the protrusions and the cutouts in a single orientation.
With regards to claim 8, the tabs and protrusions help to position the marker so that it is adjacent a pad sensor when secure to the pad holder.
With regards to claim 9, the pad type identifier is configured to indicate a type of pad of the cleaning pad to a pad sensor of the cleaning robot.  
With regards to claim 20, the marker is a colored ink or dye (col. 29, lines 32-67, col. 30, lines 1-34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (‘409).
Lu teaches all the essential elements of the claimed invention however fails to teach that the marker is located on a central region of the pad.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marker so that it is located on the central region of the pad since rearrangement of parts is a modification that has been considered to within the level of ordinary skill in the art to follow.  Further, modifying the location of the marker would not alter the function of the device and therefore is considered an obvious modification.
With regards to claim 11, the identification elements include an array of apertures (col. 29, lines 32-67-col. 30, lines 1-34).
With regards to claim 12, the mounting card includes eight identification elements (there is 12).
With regards to claim 13, the mounting card includes cutouts engageable with protrusions on the pad holder (figure 11).
With regards to claim 14, the mounting card cutouts (figure 11) are configured to receive the protrusions (304, 306) in a single orientation of the mounting card with respect to the pad holder.  
Claim(s) 3-4, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (‘409) in view of Policicchio (PGPub 20030074756).
Lu teaches that the width of the mounting card is 7.2cm  (claim 4 and 19) and that the length is 9.2cm (claim 3).  These measurements fit within the claim limitations of claim 3 and 4).  Lu however fails to teach the measurements of the cleaning pad.  Policicchio teaches a cleaning pad that has a typical width of 15cm and a length of 30cm (paragraph 0058) (claim 3, 4 and 19).  Further, using the width and length of Policicchio’s cleaning pad, and the width and length of Lu, the ratio of length of the mounting card to the length of the pad is at least 2.0 (claim 16) and the ratio of length of the mounting card to the length of the pad is at least 2.2 (claim 17).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu with a cleaning pad having the dimensions as taught by Policicchio since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
With regards to claim 18, the mounting card of Lu teaches a first length (distance between notches on vertical sides) and tab extensions (portions above and below the notches) to define a second length greater than the first (see below).  

 
    PNG
    media_image1.png
    414
    261
    media_image1.png
    Greyscale

Notes
It is to be noted that the claims are directed to a cleaning pad, not a cleaning device.  Therefore, any limitations directed to anything other than the cleaning pad, do not hold patentable weight.  The limitations directed to the pad holder, robot, protrusions, side rails, etc. are not positively recited and while the prior art does teach these limitations, they will have no effect on the patentability of this cleaning pad.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723